717 S.E.2d 570 (2011)
STATE
v.
Gregory Lynn GORDON.
No. 132P11-4.
Supreme Court of North Carolina.
August 25, 2011.
Gregory Lynn Gordon, Vanceboro, for Gordon, Gregory Lynn.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Snyder, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 19th of July 2011 by Defendant to Remove from Office, Willfully, Neglect and Refusing to Discharge any of the Duties of his Office:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."